Citation Nr: 0812329	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-31 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 19, 2000, to 
July 23, 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In January 2006, 
the Board denied the claim.  The veteran appealed.  In 
November 2007, the United States Court of Appeals for 
Veterans Claims granted a joint motion to remand the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was separated from active duty pursuant to Air 
Force Instruction (AFI) 36-3208.  Paragraph 5.65 of that AFI 
provides that airmen who do not meet the fitness standards in 
AFI 10-248, may be discharged when the failure resulted from 
a cause which was within their control.  See http://www.e-
publishing.af.mil/shared/media/epubs/AFI36-3208.pdf.  The 
logical implications of AFI 36-3208 are that if the failure 
was not within an airman's control, discharge under AFI 36-
3208 was inappropriate.  If, however, the airman had the 
ability to control their own fitness, discharge was 
appropriate if the airman failed to meet Air Force standards.  

It is noted further that attachment 13 to AFI 10-248, appears 
to provide that administrative separation of an enlisted man 
for failure to attain physical fitness standards requires 
evidence that the airman have been unable to maintain 
physical fitness for at least one year prior to the 
administrative separation.  See http://www.e-
publishing.af.mil/shared/media/epubs/AFI10-248.pdf.   The 
logical implication of this directive is that discharge from 
active duty under AFI 36-3208 required a prolonged period of 
unfitness over which the airman had control.

The joint motion finds, however, that even when considering 
the available DD Form 214 which lists AFI 36-3208, and 
separation program designator JCR (weight control failure), 
as the separation authority and separation code, that the 
record on appeal failed to include any documentation which 
would allow VA to determine whether the appellant's discharge 
from service was voluntary or involuntary.  Hence, further 
development is required. 

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide a copy of the appellant's 
complete service personnel record, to 
specifically include any and all records 
documenting his failure to meet Air Force 
physical fitness standards, and any and 
all records otherwise pertaining to the 
veteran's discharge from active duty.  
Available weight or physical fitness 
counseling records, if available, should 
also be added to the claims file.  All 
efforts to secure these records must be 
documented in the claims file.  

2.  Pursuant to the Joint Motion the RO 
must contact the United States Air Force 
Personnel Command, Randolph Air Force 
Base, Texas, and provide them a copy of 
the appellant's DD Form 214, as well as 
copies of all other documents pertaining 
to the appellant's separation from active 
duty under AFI 36-3208, separation 
program designator JCR (weight control 
failure).  Following the Command's review 
of these documents the Command is 
respectfully requested to advise VA 
whether on the date of the veteran's 
separation from active duty his 
separation was voluntary or involuntary.  
The Command is respectfully requested to 
provide the rationale behind any finding 
made.  If the Command finds that the 
veteran was voluntarily separated from 
active duty, the basis for the Air 
Force's use of AFI 36-3208, as well as 
separation program designator JCR as the 
bases for the veteran's discharge on the 
DD Form 214 should be explained.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

